Citation Nr: 1146310	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  04-34 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD) with anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from December 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for hypertension.  The Veteran subsequently relocated and jurisdiction of his claims folder was transferred to the RO in Montgomery, Alabama, which forwarded his appeal to the Board.

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in October 2007; however, he failed to appear for the hearing.

In an April 2009 decision, the Board denied the Veteran's claim for service connection for hypertension, including as secondary to service-connected diabetes mellitus and posttraumatic stress disorder (PTSD) with anxiety and depression.  The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 Order, the Court remanded this appeal for further development consistent with instructions in a February 2010 Joint Motion for Remand.  Specifically, the February 2010 Joint Remand pointed out that, while a September 2008 VA examiner opined that the Veteran's hypertension was not secondary to his diabetes mellitus, as the hypertension predates the onset of the diabetes mellitus, she failed to provide an opinion as to whether the Veteran's service-connected diabetes mellitus has aggravated his hypertension.  The Joint Remand also noted that the September 2008 VA examiner failed to address the contradiction between her statement that medical literature does not support the contention that PTSD causes hypertension or sustained elevations in blood pressure and research cited by the Federal Register indicating that PTSD may be associated with cardiovascular disorders, which is supported by a 1997 study finding that Vietnam Veterans diagnosed with PTSD had a significantly increased risk of circulatory disease.  

Pursuant to the above, the Board remanded this matter in September 2010 for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

Finally, the Board notes that, through his representative's written brief dated in November 2011, the Veteran appeared to raise an additional issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for ischemic heart disease.  The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension.

2.  There is no evidence of hypertension during service, within one year after service, or for many years thereafter.

3.  There is probative evidence suggesting that the Veteran's current hypertension did not develop secondary to his service-connected diabetes mellitus and PTSD with anxiety and depression.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service, and is not proximately due to, the result of, or chronically aggravated by, any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2003 and December 2007.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, in VCAA letters dated in March 2006 and December 2007, the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
In the VCAA letter dated in December 2007, the RO also informed the Veteran of the evidence and information necessary to establish service connection for a disability as secondary to a service-connected disability.  Thus, the Veteran has received all required notice in this case, such that there is no error in content.

However, the Board acknowledges the RO did not provide VCAA notice pursuant to Dingess, supra, and with regard to secondary service connection until after the rating decisions on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice, including Dingess notice, was provided in March 2006 and December 2007, after issuance of the initial AOJ decision in July 2003.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in April 2003 and December 2007, followed by subsequent VCAA and Dingess notice in March 2006 and December 2007, and notice concerning secondary service connection in December 2007, the RO readjudicated the claim in SSOCs dated in November 2008 and September 2011.  Thus, the timing defect in the notice has been rectified.  In any case, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran and his representative have submitted statements in support of his claim.  The Veteran also was provided with several VA examinations in connection with his claim.  In addition, the Veteran was afforded, but failed to avail himself of, an opportunity to provide testimony at a videoconference hearing in October 2007.  There is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2010 remand.  Specifically, as discussed above, the September 2010 Board remand instructed the RO to request that a previous September 2008 VA examiner provide an addendum and clarify her nexus opinion as to whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, and address the contradiction between her nexus opinion that the Veteran's hypertension was not caused or aggravated by his service-connected PTSD and research cited by the Federal Register showing that PTSD and stress may be associated with cardiovascular disease.  The Board finds that the RO has complied with these instructions and that the September 2008 VA examiner's addendum dated in October 2010 substantially complies with the Board's September 2010 remand directives as it addressed in detail the queries posed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including cardiovascular-renal disease, including hypertension).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

A disability also can be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate the secondary disorder with the service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court recently emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his hypertension is the result of his service-connected diabetes mellitus and PTSD with anxiety and depression.  See notice of disagreement dated in October 2003 and VA Form 9 dated in September 2004.  

The Board first notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.

The Board also notes that the RO also considered direct service connection for this alleged condition.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address service connection on both a direct and secondary basis in this appeal. 

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, the Veteran was diagnosed with essential hypertension during a recent VA examination.  See VA examination report dated in September 2008.  Past treatment records and VA examinations also revealed a diagnosis of hypertension.  Thus, the evidence of record confirms that the Veteran currently has this disability.

With regard to secondary service connection, a recent VA examination failed to establish the necessary link between the Veteran's current hypertension and his service-connected diabetes mellitus and PTSD with anxiety disorder and depression.  Velez, 11 Vet. App. at 158; see also Wallin v. West, 11 Vet. App. 509, 512 (1998), and McQueen v. West, 13 Vet. App. 237 (1999).  More specifically, a September 2008 VA examiner initially noted that the Veteran's hypertension was present well before his diagnosis of diabetes mellitus; thus, there was no evidence to support a diagnosis of hypertension secondary to diabetes mellitus.  See VA examination report dated in September 2008.  With regard to the Veteran's assertions that his hypertension developed secondary to his PTSD and anxiety disorder, the September 2008 VA examiner noted that, although episodes of anxiety can cause transient elevation of blood pressure, anxiety is not shown in the medical literature as a cause of essential hypertension with a sustained elevation in blood pressure that requires medications for control.  The VA examiner further remarked there is no evidence in the medical literature that PTSD causes essential hypertension or sustained elevations in blood pressure to the point of requiring anti-hypertensive medications.  See VA examination report dated in September 2008.  

In October 2010, the September 2008 VA examiner provided an addendum to clarify her previous medical nexus opinion.  With regard to the cited research in the Federal Register concerning a connection between PTSD and cardiovascular disorders, the September 2008 VA examiner noted that this was postulated and that consensus opinions of the American College of Cardiology do not support a causative role between stress and hypertension.  The American College of Cardiology also notes that all cardiovascular disease, and particularly ischemic heart disease, is not the same as hypertension.  It also has been repeatedly shown that, while stress anxiety or associated catecholamine increases can cause transient increases in blood pressure, they are not believed to cause sustained elevations of essential hypertension.  There is more evidence to support a causative role between high levels of catecholamine levels and the development of ischemic heart disease.  The VA examiner stated that her previous opinion remained unchanged as the medical literature does not support the assertion that PTSD causes essential hypertension; it only has been postulated.

With regard to the question of whether the Veteran's service-connected diabetes mellitus has aggravated his hypertension, the September 2008 VA examiner, in her October 2010 addendum, noted that the Veteran had been on numerous medications for his hypertension since 1998.  Records also showed that his microalbumin level was still in the normal range in June 2008, and that, in August 2008, tests showed that his microalbumin level was just over the normal range and that there was a small degree of proteinuria noted in his urine, which would be considered evidence of the effect that his diabetes had on his kidneys and which would lead to the conclusion that his diabetes had aggravated his hypertension.  However, when comparing the dosages of the Veteran's antihypertensive medications from August 2008 and 2010, evidence shows that the Veteran actually required higher dosages of, and more, antihypertensive medications in 2008 than in 2010, suggesting that his hypertension was more difficult to control in 2008 than in 2010.  Thus, the VA examiner concluded that the Veteran's service-connected diabetes mellitus did not aggravate his hypertension.

The Board additionally notes that the evidence of record also contains private treatment records and favorable medical nexus opinions from J. T. Cross, M.D., the Veteran's private physician, dated in August 2005 and August 2008.  In a private treatment record dated in August 2005, the physician noted "hypertension due to anxiety."  In his statement dated in August 2008, the physician indicated that the Veteran's "uncontrollable hypertension is a secondary condition to his service connected Anxiety Disorder."  See private treatment records and statements from J. T. Cross, M.D., dated in August 2005 and August 2008.  However, upon review of these two statements, the Board finds them to be of limited probative weight because no rationale was provided for these opinions; the physician merely stated that he "felt" that the Veteran's hypertension was secondary to his anxiety disorder.  He failed to address findings in the medical literature and how they relate the Veteran's specific case.  Contrary to the September 2008 VA examiner's medical nexus opinions, the Veteran's private physician's statements are unsupported by any evidence.  Thus, the Board concludes the medical nexus opinions offered by J. T. Cross, M.D., in August 2005 and August 2008, suggesting a positive nexus are of limited probative value.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The Board also acknowledges that the Veteran has submitted numerous articles and past Board decisions concerning hypertension and PTSD and anxiety.  However, these articles and Board decisions are not pertinent as they do not specifically address the facts of the Veteran's case at hand.

Additionally, without evidence showing that they have medical training or expertise, neither the Veteran nor his representative is competent to offer a medical opinion as to a secondary relationship between the Veteran's current hypertension and his service-connected diabetes mellitus and PTSD with anxiety and depression.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.          
  
Thus, the Board finds that service connection on a secondary basis for the Veteran's hypertension is not warranted.

As to direct service connection, a review of the Veteran's STRs reveals no evidence of, treatment for, or diagnosis of hypertension or problems with high blood pressure in service.  38 C.F.R. § 3.303.  The Veteran's October 1967 separation examination also found no abnormality with his cardiovascular system and noted no problems with hypertension.  Thus, the Veteran's STRs, as a whole, provide clear negative evidence against the service connection claim on a direct basis.

Post-service, the Veteran has indicated that he was diagnosed with hypertension in 1993 or 1994.  See VA examination report dated in March 2003 and VA treatment record dated in May 2004.  This diagnosis came over 20 years after discharge from service.  The Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms and/or diagnosis after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the presumption of in-service incurrence for hypertension is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

Additionally, because the Veteran does not contend that he has suffered from hypertension since service and has indicated that he was not diagnosed with hypertension until 1993 or 1994, service connection may not be established based on chronicity in service or post-service continuity of symptomatology for hypertension.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current hypertension and his active military service, no medical evidence supports this assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, no post-service medical records obtained by VA or submitted by the Veteran link his hypertension to service; these medical reports simply do not in any way associate his hypertension with his military service.  Moreover, the September 2008 VA examiner also was silent as to a link between the Veteran's hypertension and his military service.  See VA examination report dated in September 2008.  Thus, as a whole, post-service medical records provide negative evidence against the Veteran's hypertension claim as they reveal hypertension that began decades after service with no connection to service.

The Board emphasizes that although the Veteran is competent to state that he has experienced symptoms associated with his hypertension over time, he is not competent to render an opinion as to the medical etiology of his current hypertension, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension, including as secondary to service-connected diabetes mellitus and PTSD with anxiety and depression, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


